



AMENDMENT NO. 1 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
ARC DOCUMENT SOLUTIONS, INC. (“ARC”) and DILANTHA WIJESURIYA (“Executive”) agree
to enter into this AMENDMENT NO. 1 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AGREEMENT (“Amendment No. 1”) dated as of February 13, 2019 (“Effective Date”).
RECITALS
WHEREAS, ARC and Executive entered into an Employment Agreement, dated May 1,
2014, as amended and restated on June 9, 2015 (“Executive Agreement”), under
which Executive was employed as Chief Operating Officer. All capitalized terms
in this Amendment No. 1 not otherwise defined herein shall have the meanings
ascribed to them in the Executive Agreement.

WHEREAS, the parties now wish to amend certain terms of the Executive Agreement
as of the Effective Date.
Now, therefore, in consideration of the promises, covenants and agreements set
forth in this Amendment No. 1, the parties agree as follows:
1.
COMPENSATION.

(a)    Section 1 set forth in Appendix B to the Amended and Restated Executive
Employment Agreement, dated as of June 9, 2015, is hereby amended and restated
in its entirety to read as follows:
1.
Base Salary. During the Employment Term, ARC shall pay Executive a base salary
at the annual rate of $470,000 per year or such higher rate as may be determined
from time to time by ARC in accordance with ARC’s compensation policies and
practices (“Base Salary”). Such Base Salary shall be paid in accordance with
ARC’s standard payroll practice for senior executives.

(b)    Section 3 set forth in Appendix B to the Amended and Restated Executive
Employment Agreement, dated as of June 9, 2015, is hereby amended and restated
in its entirety to read as follows:
3.
Annual Long Term Equity Incentive Award. Executive shall be eligible to receive
Annual Long Term Equity Incentive Awards of $100,000 per fiscal year, payable in
the form of a stock option award to Executive under ARC's 2014 Stock Plan, to be
approved by the Compensation Committee of ARC's Board of Directors at the first
meeting of the Compensation Committee following the close of each fiscal year.
The number of shares subject to such option shall be determined based on the
Black-Scholes valuation model (taking into account the closing price of ARC's
common stock on the New York Stock Exchange on the date of grant) and shall vest
in equal installments of twenty-five percent (25%) on each of the first four
anniversaries of the date of grant, subject to Executive's continued employment
with ARC on each vesting date.



1



--------------------------------------------------------------------------------





Except as specifically set forth in this Amendment No. 1, the Executive
Agreement remains in full force and effect without modification.
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first hereinabove set forth.
ARC DOCUMENT SOLUTIONS, INC. 


By:________________________________
Kumarakulasingam Suriyakumar


Title: President and Chief Executive Officer
EXECUTIVE 

 
By: ______________________________
Dilantha Wijesuriya







2

